Citation Nr: 0322951	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  95-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for bipolar affective 
disorder.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from June 1961 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar affective disorder 
and PTSD, and denied entitlement to service connection for a 
personality disorder.  As noted previously by the Board, the 
RO initially denied the above claims by rating decision dated 
in March 1992.  The claims have been continuously prosecuted 
since that decision.  The veteran perfected appeals in July 
1993 and October 1996.

The March 1992 rating decision also established service 
connection for degenerative joint disease (DJD) of the lumbar 
and cervical spine and assigned an evaluation of 10 percent.  

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in April 1994; a transcript of that 
hearing is associated with the claims file.  

In a June 2001 decision, the Board denied service connection 
for a personality disorder and remanded the issues of service 
connection for PTSD and for a bipolar disorder for further 
development.  As set forth below, further development is 
necessary with regard to the issue of service connection for 
PTSD.  


FINDING OF FACT

The veteran has bipolar affective disorder which is related 
to service.



CONCLUSION OF LAW

Bipolar affective disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In the instant case, 
although it appears that VCAA has been complied with and 
followed, the Board is granting the veteran's claims of 
service connection for bipolar affective disorder, thus, any 
deficiencies with regard to VCAA as to that issue are 
harmless and nonprejudicial.  The remaining issue of service 
connection for PTSD is being remanded for development 
consistent with VCAA.  

Background

The veteran contends that he has an acquired psychiatric 
disorder as a result of service.  He claims that the constant 
humiliation he suffered at the hands of his commanding 
officer during service resulted in psychiatric disorders, to 
include, bipolar affective disorder and PTSD.  The veteran 
claims that he was especially humiliated by his commanding 
officer during an incident that took place aboard the USS 
Plunger in 1962.  He reported that as a result of his own 
mistake, the engine room was flooded.  

The veteran had active service from June 1961 to June 1965.  
The service medical records indicate that the psychiatric 
examination was normal at service entrance.  On psychiatric 
evaluation in January1962, the impression was that the 
possibility of a conversion reaction or outright malingering 
could not be ruled out.  No psychiatric disturbance was noted 
on psychological evaluation later that month.  The records 
reflect that Librium was prescribed in July 1963.  Following 
a psychiatric evaluation in November 1963, the psychiatrist 
opined that while it appeared that the veteran's back pain 
was rooted in psychological mechanisms, it was not of the 
magnitude to warrant medical disposition.

Post-service, the veteran has been diagnosed by both VA and 
private physicians as having, in pertinent part, bipolar 
affective disorder and PTSD.  The question remains as to 
whether these diagnoses are related to service or to a 
service-connected disorder.  The veteran has consistently 
reported to his various examiners that he suffered stressors 
during service.  He has specifically indicated that he was 
repeatedly mistreated by his commanding officer during 
service.  In particular, he pointed to the aforementioned 
humiliating incident when he was aboard the USS Plunger in 
1962.  As previously noted, he reported that as a result of 
his own mistake, the engine room was flooded.  VA contacted 
the Department of the Navy to confirm this incident.  By 
letter dated in September 1991, the Department of the Navy 
reported that the ship's deck logs made no reference to any 
flooding in the ship's engine room.  The veteran has not 
offered any corroborating evidence that this incident 
occurred.  The service records do confirm that the veteran's 
commanding officer was the person that he has repeatedly 
named in the record and to his examiners.  

With regard to pertinent private and VA medical opinions, the 
Board finds that there are several of record which 
specifically address the etiology of the veteran's 
psychiatric disorders.  First, the Board notes that in a 
March 1994 report, Randall Weingarten, M.D., recorded the 
veteran's report of being under constant surveillance and 
criticism of his commanding officer while in the Navy.  He 
described the Plunger episode.  Dr. Weingarten indicated that 
the veteran "scapegoated" his commanding officer and he had 
become a transference figure on whom many of the veteran's 
grievances from other sources had been condensed.  He stated 
that in addition to the veteran's relationship with his 
commanding officer, he also experienced an inability to 
handle major responsibility with minimal training and support 
and also experienced a death encounter in the Plunger 
episode.  Based on these factors, a diagnosis of PTSD was 
made.  

In another March 1994 report, M. Scott Rubinstein, M.D., 
opined that the veteran had PTSD and had also been diagnosed 
at times as having manic depression.  The physician took note 
of the Plunger episode and indicated that it was a severe 
stressor.  He stated that the veteran suffered stressors 
during service and displayed psychiatric problems at that 
time.  He opined that the veteran's naval experiences 
contributed heavily to overstressing the veteran.  

In April 1999, the veteran was afforded a VA psychiatric 
examination.  The veteran again described the Plunger 
incident.  He was diagnosed as having PTSD based on that 
report.  A diagnosis of bipolar disorder was also made.  

In July 2002, the veteran was afforded another VA psychiatric 
examination in order to definitively determine, if possible, 
his present psychiatric disorders and their etiology.  Again, 
the veteran described the Plunger incident.  The examiner 
noted that this incident was not documented in the record.  
The examiner also noted that the veteran reported being 
repeatedly and publicly humiliated by his commanding officer.  
Following mental status examination and review of the claims 
file, the diagnoses were bipolar affective disorder and PTSD.  
The examiner opined that the veteran's bipolar affective 
disorder more likely than not was related to service.  He 
further opined that assuming the veteran's description of the 
Plunger incident was accurate, his PTSD was also related to 
service.  However, he further indicated that the veteran's 
service-connected back disorder more likely than not 
aggravated his PTSD and his bipolar disorder.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for psychosis, if 
incurred or aggravated to a compensable degree with one year 
following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  38 
U.S.C.A. § 1154 makes it clear that special considerations 
attend the cases of combat veterans.  The veteran in this 
case had not combat service.  Thus, 38 U.S.C.A. § 1154(b) is 
inapplicable.  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).


Bipolar Disorder

According to the July 2002 examination report which is 
considered to be competent evidence, the veteran's bipolar 
affective disorder more likely than not is related to 
service.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  In considering this matter on appeal the Board is 
required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  A medical professional has determined that the 
veteran's bipolar affective disorder more likely than not is 
related to service. 

In reaching this determination, the Board notes that post-
service, the veteran voiced concerns that he was being 
poisoned and that he planned to run for head of the planet.  
Examiners noted that the veteran was delusional and/or 
paranoid.  During service, a conversion reaction was 
suspected.  The examiner noted that the veteran was not as 
bright as he would have others believe, that he may show 
anxiety, that he may be experiencing an exaggerated reaction 
to a recent traumatic experience and that he was trying to 
simulate an omnipotent male.  Although the opinions linking 
the bipolar disorder to service are remarkably weak, the 
Board cannot conclude that in-service reports of anxiety, 
exaggeration of ability, omnipotence and exaggerated response 
to an experience, are inconsistent with the post-service 
opinions.  

In light of the foregoing, the Board finds that the veteran 
has a bipolar affective disorder and it is related to 
service.  That being noted, the Board points out that the 
veteran's report of the Plunger episode and its actual 
occurrence are not the factors in that determination.  
Rather, as pointed out, the veteran displayed symptomatology 
during service which are not inconsistent with the current 
diagnosis of a bipolar affective disorder.  Likewise, post-
service examiners have linked this diagnosis to the overall 
stresses of the veteran's service experiences.  Thus, the 
Board is not conceding that the Plunger episode actually 
occurred.  

In sum, the Board has doubt and such doubt is resolved in 
favor of the veteran. Therefore, the Board finds that the 
veteran's currently diagnosed bipolar affective disorder is 
related to service.  

Accordingly, entitlement to service connection for bipolar 
affective disorder is warranted.  



ORDER

Service connection for bipolar affective disorder is granted.  


REMAND

As noted, in adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

In addition, service connection may be granted on a secondary 
basis.  Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a).  A claim for secondary service connection 
generally requires competent evidence of a relationship 
between the service-connected disability and the nonservice-
connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).  In addition, service connection may also be 
granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

As indicated above, the veteran has a bipolar disorder which 
is related to service.  He has alternatively been diagnosed 
as having PTSD.  However, the recent VA examination indicated 
that the diagnosis was based on the assumption that the 
Plunger incident occurred.  As previously indicated, the 
Department of the Navy reported that the ship's deck logs 
made no reference to any flooding in the ship's engine room.  
The veteran has not offered any corroborating evidence that 
this incident occurred.  The veteran should be afforded 
another opportunity to present corroborating evidence that 
this incident occurred in compliance with VCAA.  

In addition and in light of the above, the claims file should 
be returned to the examiner who conducted the July 2002 
examination.  If that examiner is unavailable, the veteran 
should be reexamined and this examiner should be provided the 
claims file for review.  The examiner should state if the 
veteran has PTSD and, if it is based on a verified stressor.  
If it is not based on a verified stressor, the examiner 
should specifically indicate the basis for that diagnosis.  
If the veteran has PTSD, the examiner should also opine if 
the veteran's service-connected spine disorder aggravates his 
PTSD.  The examiner should provide the basis for his/her 
opinion.  If the examiner opines that such aggravation 
exists, pursuant to Allen, the examiner should state the 
degree of disability that is present over and above the 
degree of disability of the PTSD existing prior to the 
aggravation of PTSD by the spine disorder.  

In this case, VCAA has been followed.  The appropriate 
actions should be undertaken to ensure that the directives of 
VCAA continue to be followed.  Disabled Am. Veterans v. 
Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  VCAA should be followed.

3.  The veteran should be afforded 
another opportunity to present 
corroborating evidence that the Plunger 
incident occurred in compliance with 
VCAA.  

4.  The claims file should be returned to 
the examiner who conducted the July 2002 
examination.  If that examiner is 
unavailable, the veteran should be 
reexamined and this examiner should be 
provided the claims file for review.  The 
examiner should state if the veteran has 
PTSD and, if it is based on a verified 
stressor.  If it is not based on a 
verified stressor, the examiner should 
specifically indicate the basis for that 
diagnosis.  If the veteran has PTSD, the 
examiner should also opine if the 
veteran's service-connected spine 
disorder aggravates his PTSD.  The 
examiner should provide the basis for 
his/her opinion.  If the examiner opines 
that such aggravation exists, pursuant to 
Allen, the examiner should state the 
degree of disability that is present over 
and above the degree of disability of the 
PTSD existing prior to the aggravation of 
PTSD by the spine disorder

5.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

